United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1376
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Frankie Allen Whaley, Jr.,               *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 25, 2005
                                 Filed: December 6, 2005
                                  ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Frankie Whaley appeals the 96-month sentence the district court1 imposed after
he pleaded guilty to being a felon in possession of a firearm. See 18 U.S.C.
§ 922(g)(1). Citing United States v. Booker, 543 U.S. 220 (2005), Whaley argues that
the district court effectively treated the Sentencing Guidelines as mandatory by
imposing a sentence within the calculated Guidelines range, and that the court violated
the Sixth Amendment by enhancing his sentence based on judge-found facts as to his
prior convictions.

      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
       We have already rejected a similar Sixth Amendment challenge, see United
States v. Torres-Alvarado, 416 F.3d 808 (8th Cir. 2005), and we conclude there was
no Booker error because the district court calculated the Guidelines sentencing range
properly, treated the Guidelines as advisory, and imposed a sentence that was not
unreasonable, see United States v. Pirani, 406 F.3d 543, 551 (8th Cir.) (en banc), cert.
denied, 126 S.Ct. 266 (2005). Accordingly, we affirm.
                       ______________________________




                                          -2-